UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1353



ROBERT LEE DORSEY,

                                              Plaintiff - Appellant,

          versus


NEW HANOVER COUNTY, BOARD OF EDUCATION; NEW
HANOVER COUNTY SCHOOL DISTRICT; JOHN MORRIS,
JR., Superintendent; GEORGE W. HANCE, JR.,
Assistant Superintendent; SAFFO CONTRACTORS,
INCORPORATED; NICOLAS A. SAFFO; PETE VINSON;
WILEY ELLER, SR.; DOES AND ROES 1-25,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
North Carolina, at Wilmington.    James C. Fox, Senior District
Judge. (CA-01-187-7-F(1))


Submitted:   November 19, 2002         Decided:     December 16, 2002


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Lee Dorsey, Appellant Pro Se. Wayne Albert Bullard, Stacey
Leigh Fuller, HOGUE, HILL, JONES, NASH & LYNCH, Wilmington, North
Carolina; Ann S. Estridge, CRANFILL, SUMNER & HARTZOG, L.L.P.,
Raleigh, North Carolina; Robert White Johnson, Anna Johnson
Averitt, JOHNSON & LAMBETH, Wilmington, North Carolina; Kenneth
Alexander Soo, Kara L. Grice, THARRINGTON SMITH, L.L.P., Raleigh,
North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

      Robert    Lee    Dorsey    appeals   the   district     court’s      order

dismissing his complaint for failure to respond to Defendants’

motions to dismiss.       We have reviewed the record and the district

court’s opinion and find no reversible error.                Accordingly, we

affirm on the reasoning of the district court.              See Dorsey v. New

Hanover County, Bd. of Educ., No. CA-01-187-7-F(1) (E.D.N.C. Feb.

22, 2002).     Based on this court’s informal briefing order of July

30,   2002,    and    Dorsey’s   compliance   with   that    order,   we    deny

Appellees’ motion to dismiss for want of prosecution.             We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                      AFFIRMED




                                      2